*789MEMORANDUM **
1. Substantial evidence supports the Administrative Law Judge’s (ALJ) finding that Claimant Cosmo Colaruotolo sustained an injury on February 19, 2001, while employed by Centennial Stevedoring Services, and that the February 19, 2001 injury aggravated, accelerated, or combined with his preexisting condition to at least partially create the ultimate disability. See Metro. Stevedore Co. v. Crescent Wharf & Warehouse Co., 339 F.3d 1102, 1104-05 (9th Cir.2003), cert. denied, 543 U.S. 940, 125 S.Ct. 309, 160 L.Ed.2d 248 (2004). Accordingly, the Benefits Review Board properly upheld the ALJ’s determination that Centennial is the last responsible employer.
2. There was no abuse of discretion in denying Centennial’s motion to reopen the evidentiary record. Centennial’s new evidence of “collusion” on which the motion to reopen was based does not undermine the validity of the documentary and testimonial evidence on which the ALJ relied. Cf. E.P. Pawp Co. v. Director, 999 F.2d 1341, 1347 n. 1 (9th Cir.1993) (recognizing the ALJ’s broad discretion to correct mistakes in the record.). Neither does the new evidence establish that Claimant contravened the goals of the Longshore and Harbor Workers’ Compensation Act. See Keenan v. Director, 392 F.3d 1041, 1043-44 (9th Cir.2004).
The petition for review is DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.